DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 9/8/2021 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claim 15 amended.  Claims 21-22 were added new.  In the examiner’s amendment presented below, Claim 21 is canceled.  Claims 1, 9, 15, and 17 are amended further.  Claims 1-20 and 22 were presented for examination.  

Applicants’ amendments/remarks regarding rejections under 35 USC 112(b) to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments in combination with the examiner's amendment below overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 102 and 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  

Authorization for this Examiner’s Amendment was given telephonically from Louis Levenson, Reg. No. 69,220 on 11/17/2021.  

The Application has been amended as follows:

	1. 	(Currently Amended)  A method comprising:
	receiving at an operating system of a device, from an application running on [[a]] the device, a request to identify an active user account on the device;
	generating, with the operating system of the device in response to the request, a unique identifier corresponding to the active user account on the device, the unique identifier being distinct from a user account identifier of the active user account; and
	providing the unique identifier from the operating system of the device to the application for differentiation, by the application, of the active user account on the device relative to at least one other user account on the device.

	9. 	(Currently Amended)  A device, comprising:
	at least one processor; and

	receive at an operating system of the device, from an application running on the device, a request to identify an active user account on the device;
	generate, with the operating system of the device in response to the request, a unique identifier corresponding to the active user account on the device, the unique identifier being distinct from a user account identifier of the active user account; and
	provide the unique identifier from the operating system of the device to the application for differentiation, by the application, [[of]] the active user account on the device relative to at least one other user account on the device.

	15. 	(Currently Amended)  The device of claim [[9]] 14, wherein the unique identifier is further derived from at least one of an application identifier of the application, a home account identifier associated with a home account of the device, or a salt value stored in cloud-based storage associated with the active user account.

	17. 	(Currently Amended)  A computer program product comprising code, stored in a non-transitory computer-readable storage medium, the code comprising:
	code to receive at an operating system of a device, from an application running on [[a]] the device, a request to identify an active user account on the device;
	code to generate, with the operating system of the device in response to the request, a unique identifier corresponding to the active user account on the device, the 
	code to provide the unique identifier from the operating system of the device to the application for differentiation, by the application, of the active user account with respect to other user accounts associated with the device.

	21. 	(Canceled) 

Allowable Subject Matter
Claims 1-20 and 22 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a method to create a unique user identifier locally on a device corresponding to an active user of an account and use this identifier with other accounts on the device.  Various examples have been found in the art describe aspects of the claimed invention.  Okumura (US 2014/0279990 A1) ¶ 41, 43 and 49 disclose that the request for an identifier is performed by an application on a device.  Okumura, ¶ 50, application requests an identifier for an account with a login identifier to the attribute service provider, i.e., ASP.  Okumura, ¶ 50-51, ASP generates a unique identifier using random numbers, hashing as well as verifying that the unique identifier does not match any IDs known to the ASP including unique identifiers and login identifiers.  Okumura, ¶ 51-52, the unique identifier is returned to the application.  

Further, Okumura does not, but in related art, Avetisov et al. (US 2020/0067907 A1), ¶ 101, an identifier is created as a hash of the active user account.
However, as applicant notes, the cited references do not teach the amended portions of the independent claims. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435